Exhibit 10.1

Bidz.com, Inc.

CODE OF CONDUCT

Introduction

This Code of Conduct covers a wide range of business practices and procedures. 
It does not cover every issue that may arise, but it sets out basic principles
to guide the directors, officers, and employees of the Company.  All Company
directors, officers, and employees should conduct themselves accordingly and
seek to avoid even the appearance of improper behavior in any way relating to
the Company.  In appropriate circumstances, this Code should also be provided to
and followed by the Company’s agents and representatives, including consultants.

Any director or officer who has any questions about this Code should consult
with the Chief Executive Officer, the Chief Financial Officer, or legal counsel
as appropriate in the circumstances.  If an employee has any questions about
this Code, the employee should ask his or her supervisor how to handle the
situation.

Scope of Code.

This Code is intended to deter wrongdoing and to promote the following:

·                  honest and ethical conduct, including the ethical handling of
actual or apparent conflicts of interest between personal and professional
relationships;

·                  full, fair, accurate, timely, and understandable disclosure
in reports and documents the Company files with, or submits to, the Securities
and Exchange Commission (the “SEC”) and in other communications made by the
Company;

·                  compliance with applicable governmental laws, rules, and
regulations;

·                  the prompt internal reporting of violations of this Code to
the appropriate person or persons identified in this Code;

·                  accountability for adherence to this Code; and

·                  adherence to a high standard of business ethics.

1.                                      Compliance with Laws, Rules, and
Regulations

Obeying the law, both in letter and in spirit, is the foundation on which the
Company’s ethical standards are built.  All directors, officers, and employees
should respect and obey all laws, rules, and regulations applicable to the
business and operations


--------------------------------------------------------------------------------


of the Company.  Although directors, officers, and employees are not expected to
know all of the details of these laws, rules, and regulations, it is important
to know enough to determine when to seek advice from supervisors, managers,
officers or other appropriate Company personnel.

2.                                      Conflicts of Interest

A “conflict of interest” exists when an individual’s private interest interferes
in any way — or even appears to conflict — with the interests of the Company.  A
conflict of interest situation can arise when a director, officer, or employee
takes actions or has interests that may make it difficult to perform his or her
work on behalf of the Company in an objective and effective manner.  Conflicts
of interest may also arise when a director, officer, or employee, or a member of
his or her family, receives improper personal benefits as a result of his or her
position with the Company.  Loans to, or guarantees of obligations of, employees
and their family members may create conflicts of interest.

Service to the Company should never be subordinated to personal gain or
advantage.  Conflicts of interest, whenever possible, should be avoided.  In
particular, clear conflict of interest situations involving directors, officers,
and employees who occupy supervisory positions or who have discretionary
authority in dealing with any third party may include the following:

·                  any significant ownership interest in any supplier or
customer;

·                  any consulting or employment relationship with any customer,
supplier, or competitor;

·                  any outside business activity that detracts from an
individual’s ability to devote appropriate time and attention to his or her
responsibilities to the Company;

·                  the receipt of non-nominal gifts or excessive entertainment
from any organization with which the Company has current or prospective business
dealings;

·                  being in the position of supervising, reviewing, or having
any influence on the job evaluation, pay, or benefit of any family member; and

·                  selling anything to the Company or buying anything from the
Company, except on the same terms and conditions as comparable directors,
officers, or employees are permitted to so purchase or sell.

It is almost always a conflict of interest for a Company officer or employee to
work simultaneously for a competitor, customer, or supplier.  No officer or
employee may work for a competitor as a consultant or board member.  The best
policy is to avoid any direct or indirect business connection with the Company’s
customers, suppliers, and competitors, except on the Company’s behalf.


--------------------------------------------------------------------------------


Conflicts of interest are prohibited as a matter of Company policy, except under
guidelines approved by the Board of Directors.  Conflicts of interest may not
always be clear-cut and further review and discussions may be appropriate.  Any
director or officer who becomes aware of a conflict or potential conflict should
bring it to the attention of the Chief Executive Officer, the Chief Financial
Officer, or legal counsel as appropriate in the circumstances.  Any employee who
becomes aware of a conflict or potential conflict should bring it to the
attention of a supervisor, manager, or other appropriate personnel.

3.                                      Insider Trading

Directors, officers, and employees who have access to confidential information
relating to the Company are not permitted to use or share that information for
stock trading purposes or for any other purpose except the conduct of the
Company’s business.  All non-public information about the Company should be
considered confidential information.  To use non-public information for personal
financial benefit or to “tip” others who might make an investment decision on
the basis of this information is not only unethical and against Company policy
but is also illegal.  Directors, officers, and employees also should comply with
insider trading standards and procedures adopted by the Company.  If a question
arises, the director, officer, or employee should consult with the Company’s
Chief Financial Officer.

4.                                      Corporate Opportunities

Directors, officers, and employees are prohibited from taking for themselves
personally or directing to a third party any opportunity that is discovered
through the use of corporate property, information, or position without the
consent of the Board of Directors.  No director, officer, or employee may use
corporate property, information, or position for improper personal gain, and no
director, officer, or employee may compete with the Company directly or
indirectly.  Directors, officers, and employees owe a duty to the Company to
advance its legitimate interests when the opportunity to do so arises.

5.                                      Competition and Fair Dealing

The Company seeks to compete in a fair and honest manner.  The Company seeks
competitive advantages through superior performance rather than through
unethical or illegal business practices.  Stealing proprietary information,
possessing trade secret information that was obtained without the owner’s
consent, or inducing such disclosures by past or present employees of other
companies is prohibited.  Each director, officer, and employee should endeavor
to respect the rights of and deal fairly with the Company’s customers,
suppliers, service providers, competitors, and employees.  No director, officer,
or employee should take unfair advantage of anyone relating to the Company’s
business or operations through manipulation, concealment, or abuse of privileged
information, misrepresentation of material facts, or any unfair dealing
practice.

To maintain the Company’s valuable reputation, compliance with the Company’s
quality processes and safety requirements is essential.  In the context of
ethics, quality


--------------------------------------------------------------------------------


requires that the Company’s products and services meet reasonable customer
expectations.  All inspection and testing documents must be handled in
accordance with all applicable regulations.

The purpose of business entertainment and gifts in a commercial setting is to
create good will and sound working relationships, not to gain unfair advantage
with customers.  No gift or entertainment should ever be offered, given,
provided, or accepted by a director, officer, or employee, family member of a
director, officer, or employee, or agent relating to the individual’s position
with the Company unless it (1) is not a cash gift, (2) is consistent with
customary business practices, (3) is not excessive in value, (4) cannot be
construed as a bribe or payoff, and (5) does not violate any laws or
regulations.  A director or officer should discuss with the Chief Executive
Officer or Chief Financial Officer, and an employee should discuss with his or
her supervisor, any gifts or proposed gifts that the individual is not certain
are appropriate.

6.                                      Discrimination and Harassment

The diversity of the Company’s employees is a tremendous asset.  The Company is
firmly committed to providing equal opportunity in all aspects of employment and
will not tolerate any illegal discrimination or harassment or any kind. 
Examples include derogatory comments based on racial or ethnic characteristics
and unwelcome sexual advances.

7.                                      Health and Safety

The Company strives to provide each employee with a safe and healthful work
environment.  Each officer and employee has responsibility for maintaining a
safe and healthy workplace for all employees by following safety and health
rules and practices and reporting accidents, injuries, and unsafe equipment,
practices, or conditions.

Violence and threatening behavior are not permitted.  Officers and employees
should report to work in a condition to perform their duties, free from the
influence of illegal drugs or alcohol.  The use of illegal drugs in the
workplace will not be tolerated.

8.                                      Record-Keeping

The Company requires honest and accurate recording and reporting of information
in order to make responsible business decisions.

Many officers and employees regularly use business expense accounts, which must
be documented and recorded accurately.  If an officer or employee is not sure
whether a certain expense is legitimate, the employee should ask his or her
supervisor or the Company’s controller.  Rules and guidelines are available from
the Accounting Department.

All of the Company’s books, records, accounts, and financial statements must be
maintained in reasonable detail, must appropriately reflect the Company’s
transactions, and must conform both to applicable legal requirements and to the
Company’s system of


--------------------------------------------------------------------------------


internal controls.  Unrecorded or “off the books” funds or assets should not be
maintained unless permitted by applicable law or regulation.

Business records and communications often become public, and the Company and its
officers and employees in their capacity with the Company should avoid
exaggeration, derogatory remarks, guesswork, or inappropriate characterizations
of people and companies that can be misunderstood.  This applies equally to
e-mail, internal memos, and formal reports.  The Company’s records should always
be retained or destroyed according to the Company’s record retention policies. 
In accordance with those policies, in the event of litigation or governmental
investigation, directors, officers, and employees should consult with the
Company’s Chief Financial Officer or legal counsel before taking any action
because it is critical that any impropriety or possible appearance of
impropriety be avoided.

9.                                      Confidentiality

Directors, officers, and employees must maintain the confidentiality of
confidential information entrusted to them by the Company or its customers,
suppliers, joint venture partners, or others with whom the Company is
considering a business or other transaction except when disclosure is authorized
by an executive officer or required or mandated by laws or regulations. 
Confidential information includes all non-public information that might be
useful or helpful to competitors or harmful to the Company or its customers and
suppliers, if disclosed.  It also includes information that suppliers and
customers have entrusted to the Company.  The obligation to preserve
confidential information continues even after employment ends.

10.                               Protection and Proper Use of Company Assets

All directors, officers, and employees should endeavor to protect the Company’s
assets and ensure their efficient use.  Theft, carelessness, and waste have a
direct impact on the Company’s profitability.  Any suspected incident of fraud
or theft should be immediately reported for investigation.  Company assets
should be used for legitimate business purposes and should not be used for
non-Company business.

The obligation to protect the Company’s assets includes its proprietary
information.  Proprietary information includes intellectual property, such as
trade secrets, patents, trademarks, and copyrights, as well as business,
marketing and service plans, engineering and manufacturing ideas, designs,
databases, records, salary information, and any unpublished financial data and
reports.  Unauthorized use or distribution of this information would violate
Company policy.  It could also be illegal and result in civil or even criminal
penalties.

11.                               Gifts and Entertainment

All employees must be careful to avoid even the appearance of impropriety in
giving or receiving gifts and entertainment. In general, you cannot offer,
provide or accept any gifts or entertainment in connection with your service to
the Company except


--------------------------------------------------------------------------------


in a manner consistent with customary business practices, such as customary and
reasonable meals and entertainment at which the giver is present. Gifts and
entertainment must not be excessive in value, in cash, susceptible of being
construed as a bribe or kickback, or in violation of any laws. This principle
applies to our transactions everywhere in the world, even if it conflicts with
local custom. Under some statutes, such as the United States Foreign Corrupt
Practices Act, giving anything of value to a government official, or a person
being compensated on a government contract, to obtain or retain business or
favorable treatment is a criminal act subject to prosecution and conviction.
Discuss with your supervisor or the Compliance Officer any proposed
entertainment or gifts if you are uncertain about their appropriateness.

12.          Payments to Government Personnel

The U.S. Foreign Corrupt Practices Act prohibits giving anything of value,
directly or indirectly, to officials of foreign governments or foreign political
candidates in order to obtain or retain business.  It is strictly prohibited to
make illegal payments to government officials of any country.

In addition, the U.S. government has a number of laws and regulations regarding
business gratuities that may be accepted by U.S. government personnel.  The
promise, offer, or delivery to an official or employee of the U.S. government of
a gift, favor, or other gratuity in violation of these rules would not only
violate Company policy but could also be a criminal offense.  State and local
governments, as well as foreign governments, may have similar rules.

13.          International Business Laws

You are expected to comply with all applicable laws wherever you travel on
Company business, including laws prohibiting bribery, corruption or the conduct
of business with specified individuals, companies or countries. We also expect
employees to comply with U.S. laws, rules and regulations governing the conduct
of business by U.S. citizens and corporations outside the United States.

These U.S. laws, rules and regulations, which extend to all our, activities
outside the United States, include:

·                     The Foreign Corrupt Practices Act, which prohibits
directly or indirectly giving anything of value to a government official to
obtain or retain business or favorable treatment, and requires the maintenance
of accurate books of account, with all company transactions being properly
recorded;

·                     U.S. embargoes, which restrict or, in some cases, prohibit
U.S. persons, corporations and, in some eases, foreign subsidiaries from doing
business with certain countries, groups or individuals;

·                Export controls, which restrict travel to designated countries
or prohibit or restrict the export of goods, services and technology to
designated countries, identified persons or entities from the United States, or
the re-export of U.S.-origin goods from the country


--------------------------------------------------------------------------------


of original destination to such designated countries or identified companies or
entities; and

·                Anti-boycott compliance, which prohibits U.S. companies from
taking any action that has the effect of furthering any unsanctioned boycott of
a country friendly to the United States.

If you have a question as to whether an activity is restricted or prohibited,
please contact the Compliance Officer before taking any action.

14.          Political Contributions and Gifts

The Company does not make contributions or payments that could he considered a
contribution to a political party or candidate, or to intermediary organizations
such as political action committees. However, you arc free to exercise your
right to make personal political contributions within legal limits, You should
not make these contributions in a way that might appear to be an endorsement or
contribution by the Company. The Company will not reimburse you for any
political contributions.

15.          Corporate Disclosures

All directors, officers, and employees should support the Company’s goal to have
full, fair, accurate, timely, and understandable disclosure in the periodic
reports required to be filed by the Company with the SEC.  Although most
employees hold positions that are far removed from the Company’s required
filings with the SEC, each director, officer, and employee should promptly bring
to the attention of the Chief Executive Officer, the Chief Financial Officer, or
the Audit Committee, as appropriate in the circumstances, any of the following:

·                  Any material information to which such individual may become
aware that affects the disclosures made by the Company in its public filings or
would otherwise assist the Chief Executive Officer, the Chief Financial Officer,
and the Audit Committee in fulfilling their responsibilities with respect to
such public filings.

·                  Any information the individual may have concerning (a)
significant deficiencies in the design or operation of internal controls that
could adversely affect the Company’s ability to record, process, summarize, and
report financial data or (b) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
financial reporting, disclosures, or internal controls.

·                  Any information the individual may have concerning any
violation of this Code, including any actual or apparent conflicts of interest
between personal and professional relationships, involving any management or
other employees who have a significant role in the Company’s financial
reporting, disclosures, or internal controls.


--------------------------------------------------------------------------------


·                  Any information the individual may have concerning evidence
of a material violation of the securities or other laws, rules, or regulations
applicable to the Company and the operation of its business, by the Company or
any agent thereof, or of violation of this Code.

16.          Media Contacts and Public Communications

It is our policy to disclose material information concerning the Company to the
public only in accordance with our Communications Policy, in order to avoid
inappropriate publicity and to ensure that all such information is communicated
in a way that is reasonably designed to provide accurate, broad,
non-exclusionary distribution of information to the public.  All inquiries or
calls from the press should be referred to the Investor Relations department. 
All inquiries or calls from investors and financial analysts should be referred
to the Investor Relations department. We have designated our chief financial
officer as our official spokesperson for financial matters and for marketing,
technical and other related information. Our chief financial officer will serve
as a spokesperson for general press and industry analyst matters. This person is
the only individual who is authorized to communicate with the press, investors
or financial analysts on behalf of the Company, unless a specific exception has
been made by our chief executive officer or chief financial officer.

17.          Waivers of the Code of Conduct

Any waiver of this Code for directors or executive officers may be made only by
the Board of Directors or a committee of the Board and will be promptly
disclosed to stockholders as required by applicable laws, rules, and
regulations, including the rules of the SEC and Nasdaq.

18.          Publicly Available

This Code shall be posted on the Company’s website.

19.          Reporting any Illegal or Unethical Behavior

Directors and officers are encouraged to talk to the Chief Executive Officer,
the Chief Financial Officer, or legal counsel, and employees are encouraged to
talk to supervisors, managers, or other appropriate personnel, when in doubt
about the best course of action in a particular situation.  Directors, officers,
and employees should report any observed illegal or unethical behavior and any
perceived violations of laws, rules, regulations, or this Code to appropriate
personnel.  It is the policy of the Company not to allow retaliation for reports
of misconduct by others made in good faith.  Directors, officers, and employees
are expected to cooperate in internal investigations of misconduct.


--------------------------------------------------------------------------------


20.          Enforcement

The Board of Directors shall determine, or designate appropriate persons to
determine, appropriate actions to be taken in the event of violations of this
Code.  Such actions shall be reasonably designed to deter wrongdoing and to
promote accountability for adherence to this Code and to these additional
procedures, and may include written notices to the individual involved that the
Board has determined that there has been a violation, censure by the Board,
demotion or re-assignment of the individual involved, suspension with or without
pay or benefits (as determined by the Board), and termination of the
individual’s employment or position.  In determining the appropriate action in a
particular case, the Board of Directors or such designee shall take into account
all relevant information, including the nature and severity of the violation,
whether the violation was a single occurrence or repeated occurrences, whether
the violation appears to have been intentional or inadvertent, whether the
individual in question had been advised prior to the violation as to the proper
course of action, and whether or not the individual in question had committed
other violations in the past.

21.          Compliance Standards and Procedures

Compliance Resources

The Company has an obligation to promote ethical behavior. Every employee is
encouraged to talk to his or her supervisor, managers and other appropriate
personnel when in doubt about the application of any provision of this Code.

In addition to fielding questions with respect to interpretation or potential
violations of this Code, the Compliance Officer is responsible for:

·                     Initially investigating possible violations of this Code
which are reported to him or her and conducting further investigations under the
direction and oversight of the Audit Committee or Governance and Nominating
Committee, as applicable;

·                     Training new employees in Code policies;

·                     Conducting annual training sessions to refresh employees’
familiarity with this Code;

·                     Updating this Code as needed, with approval of the
Governance and Nominating Committee, to reflect changes in the law, Company
operations and recognized best practices, and to reflect Company experience with
this Code; and

·                     Otherwise promoting an atmosphere of responsible and
ethical conduct.

Your most immediate resource for any matter related to this Code is your


--------------------------------------------------------------------------------


supervisor. He or she may have the information you need, or may be able to refer
the question to another appropriate source. There may, however, be times when
you prefer not to go to your supervisor. In these instances, you should feel
free to discuss your concern with the Compliance Officer. If you are
uncomfortable speaking with the Compliance Officer for any reason (for example,
because he or she works in your department or is one of your supervisors),
please contact the Chairman of the Audit Committee (for matters related to
accounting, internal accounting controls or auditing) or the Chairman of the
Governance and Nominating Committee (for all other matters).

Clarifying Questions and Concerns

If you encounter a situation or are considering a course of action and its
appropriateness is unclear, discuss the mater promptly with your supervisor or
the Compliance Officer; even the appearance of impropriety can be very damaging
to the Company and should be avoided, If you are aware of a suspected or actual
violation of Code standards by others, you have a responsibility to report it.
Supervisors must promptly report any complaints or observations of Code
violations to the Compliance Officer. Reporting procedures, including anonymous
reporting procedures, are described below. You should raise questions or report
possible violations of this Code without any fear of retaliation in any form —
it is our policy not to retaliate in such circumstances and we will take prompt
disciplinary action against any employee who retaliates against you, up to and
including termination of his or her employment. We do expect that anyone who
reports a violation or suspected violation of this Code be acting in good faith
and have reasonable grounds for believing the information disclosed indicates a
violation of this Code. Any allegations which prove not to be substantiated and
which prove to have been made maliciously or knowingly to be false will he
viewed as grounds for disciplinary action to the extent permitted by applicable
law,

Reporting Possible Violations

Employees who wish to submit a concern or complaint regarding a possible
violation of this Code should follow the following procedures. The following
procedures should also be used by employees to submit a concern or complaint
regarding accounting, internal accounting controls or auditing matters
(collectively, “Accounting Matters”). Concerns and complaints regarding possible
violations of this Code and Accounting Matters may be mailed to the Compliance
Officer at:

Larry Russell

Compliance Officer

Bidz.com, Inc.

3562 Eastham Drive

Culver City, California 90232

Alternatively, concerns and complaints can be emailed to the Compliance Officer
at larry@bidz.com.  If the concern or complaint relates to the Compliance
Officer or there is a conflict of interest involving the Compliance Officer, or
if an employee


--------------------------------------------------------------------------------


otherwise so desires, the concern or complaint should be submitted directly to
the Audit Committee (if the concern or complaint involves Accounting Matters) or
the Governance and Nominating Committee (if the concern or complaint involves
any other matters) at:

Peter G. Hanelt

641 Sky Hy Circle

Lafayette, California 94549

Employees that desire anonymity may submit concerns or complaints to the
applicable contact address specified above via mail to the Audit Committee
(regarding Accounting Matters) or to the Governance and Nominating Committee
(regarding all other matters). However, providing contact information for any
particular concern or complaint will facilitate clarification and assistance
with a possible investigation. Mailed submissions should be marked
“Confidential”. When possible, acknowledgement of receipt of a concern or
complaint will be provided to the sender.

A concern or complaint should he factual rather than speculative or conclusory
and should contain as much specific information as possible to allow for proper
assessment. The concern or complaint should be candid and set forth all of the
information known and must contain sufficient corroborating information to
support the commencement of an investigation, In particular, the following
information should be included to the extent possible: (i) the alleged event,
matter or issue that is the subject of the concern or complaint, (ii) the name
of each person involved, (iii) if the concern or complaint involves a specific
event or events, the approximate date and location of each event, and (iv) any
additional information, documentation or other evidence to support the concern
or complaint.

The Compliance Officer is initially responsible for reviewing and investigating
all reported concerns and complaints regarding possible violations of this Code
and Accounting Matters which arc reported to him or her (other than concerns and
complaints involving the Compliance Officer or where there is a conflict of
interest involving the Compliance Officer). The Compliance Officer (i) will
promptly refer any concerns and complaints which he or she believes are
substantive to the Chairman of the Audit Committee (if they pertain to
Accounting Matters) or the Chairman of the Governance and Nominating Committee
(if they pertain to any other matters) and (ii) will report any other concerns
and complaints to the Audit Committee (if they pertain to Accounting Matters) or
the Governance and Nominating Committee (if they pertain to any other matters)
at the next meeting of such committee, in each case in accordance with the
directives of the Board of Directors or a Committee of the Board or the
requirements of applicable laws. Concerns and complaints regarding Accounting
Matters will be reviewed and investigated under the direction and oversight of
the Audit Committee. All other concerns and complaints regarding possible
violations of this Code will be reviewed and investigated under the direction
and oversight of the Governance and Nominating Committee. Upon making the
determination to recommend further investigation, the Compliance Officer will
promptly consult with the Governance and Nominating Committee or the Audit
Committee, as applicable. The Governance and


--------------------------------------------------------------------------------


Noniinating Committee or the Audit Committee, as applicable, will determine
whether it believes that a reasonable basis exists for further investigation, If
the Governance and Nominating Committee or the Audit Committee, as applicable,
makes such a determination, the Compliance Officer shall conduct further
investigation under the authority of the Committee, unless the Governance and
Nominating Committee or the Audit Committee, as applicable, determines that it
(or some other party) will conduct the further investigation. As needed, the
Compliance Officer will consult with internal departments within the Company
(such as Finance, Human Resources and Legal). the Board of Directors or
Committees of the Board, or the Company’s general outside counsel, and (if so
directed by the Governance and Nominating Committee or the Audit Committee, as
applicable), outside accounting advisors, special outside legal counsel and
other advisors, and (if so directed by the Governance and Nominating Committee
or the Audit Committee, as applicable) will retain the assistance of any of such
parties in a review or investigation.

Unless a concern or complaint is submitted anonymously, the cooperation of the
employee submitting the concern or complaint in the review- and investigation
will be expected. The cooperation of other employees in the review and
investigation will be expected as well, including that of the employee whose
conduct is the subject of the review or investigation. To the extent permitted
by applicable law, failure to fully cooperate in any investigation upon request
will be viewed as grounds for disciplinary action. Confidentiality will he
maintained to the fullest extent reasonably practicable, consistent with the
need to conduct an adequate review or investigation.

If the review or investigation indicates that a violation of this Code has
occurred, the Company will take such action as it believes to be appropriate
under the circumstances. If the Company determines that an employee is
responsible for a Code violation, he or she will be subject to disciplinary
action up to, and including, termination of employment and, in appropriate
cases, civil action or referral for criminal prosecution. Appropriate action may
also be taken to deter any future Code violations.

Retention of Concerns and Complaints

The Compliance Officer will maintain a log of all concerns and complaints,
tracking their receipt, review, investigation and resolution, and shall prepare
a periodic summary report thereof for the Board of Directors, Governance and
Nominating Committee and Audit Committee, as applicable. Copies of concerns and
complaints and such log will be maintained in accordance with the Company’s
document retention policy or procedures then in effect.


--------------------------------------------------------------------------------